Exhibit 99.6 HUNLUNBEIER HAILAER BEIXUE DAIRY FACTORY BALANCE SHEETS December 31, September 30, 2009 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 1,174,439 $ 198,551 Accounts receivable - net of allowance for bad debts of $7,787 and $7,787, respectively 3,924,234 2,390,352 Other recievables 94,679 - Due from related parties 1,413,622 2,529,792 Loan to others 1,559,990 733,103 Tax receivable 22,065 124,142 Inventories 1,473,634 2,882,983 Prepaid expenses - 49,806 Advances to suppliers - net of allowance of $160,004 and $160,020, respectively 3,171,566 4,142,197 Total current assets 12,834,229 13,050,926 Property, plant and equipment, net 10,810,049 10,903,037 Other assets: Restricted cash 39,549 39,553 Loan to shareholders 88,881 88,890 Intangible assets, net 648,687 652,298 Total other assets 777,117 780,741 Total assets $ 24,421,395 $ 24,734,704 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,557,837 $ 1,505,050 Short-term loan 1,259,700 1,333,074 Other payables 86,992 72,816 Accrued expenses 526,866 548,346 Advances from customers 2,585,971 3,242,297 Total current liabilities 6,017,366 6,701,583 Shareholders' equity Registered capital 72,494 72,494 Additional paid in capital 11,023,102 11,023,102 Retained earnings 5,988,514 5,615,803 Accumulated other comprehensive income 1,319,919 1,321,722 Total shareholders' equity 18,404,029 18,033,121 Total liabilities and shareholders' equity $ 24,421,395 $ 24,734,704 The accompanying notes are an integral part of these financial statements F-1 HUNLUNBEIER HAILAER BEIXUE DAIRY FACTORY STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended December 31 2009 2008 Net sales $ 4,242,294 $ 5,235,883 Cost of goods sold 3,605,391 4,884,022 Gross profit 636,903 351,861 Operating expenses: Distribution expenses 18,040 66,250 General and administrative expenses 104,415 57,358 Total operating expenses 122,455 123,608 Operating income 514,448 228,253 Interest expenses 141,737 99,644 Income before income taxes 372,711 128,609 Provision for income taxes - - Net income $ 372,711 $ 128,609 Other comprehensive income: Foreign currency translation adjustment (1,803 ) (49,455 ) Comprehensive income $ 370,909 $ 79,154 Earnings per share Basic and diluted $ 0.62 $ 0.21 Weighted average shares outstanding Basic and diluted 600,000 600,000 The accompanying notes are an integral part of these financial statements F-2 HUNLUNBEIER HAILAER BEIXUE DAIRY FACTORY STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended December 31, 2009 2008 Cash flows from operating activities Net income $ 372,711 $ 128,609 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 184,996 183,766 Changes in assets and liabilities: (Increase) decrease in - Accounts receivable and other receivables (1,628,715 ) (5,624,956 ) Tax receivable 102,059 2,189,878 Inventories 1,408,982 304,777 Prepaid expenses 49,799 - Advances to suppliers 970,160 2,413,702 Increase (decrease) in - Accounts payable and other payable 67,119 1,157,000 Accrued expenses (21,424 ) (128,752 ) Advances from customers 1,121,980 (341,747 ) Net cash provided by operating activities 2,627,667 282,277 Cash flows from investing activities Purchase of fixed assets (89,571 ) (1,245,567 ) Loan to others (826,917 ) - Loan to related parties (662,089 ) - Repayment from related parties - 1,977,148 Net cash (used in) provided by investing activities (1,578,577 ) 731,581 Cash flows from financing activities Proceeds from short-term loan 776,285 - Repayment of short-term loan (849,520 ) (336,283 ) Repayment of shareholder loans - (149,719 ) Net cash used in financing activities (73,235 ) (486,002 ) Effect of exchange rate changes on cash and cash equivalents 33 (4,175 ) Net increase in cash and cash equivalents 975,888 523,681 Cash and cash equivalents, beginning of period 198,551 1,148,644 Cash and cash equivalents, end of period $ 1,174,439 $ 1,672,324 Supplemental disclosures of cash flow information: Interest paid $ 5,704 $ 95,976 Income taxes paid $ - $ - Non-cash financing activities: Liabilities converted to equity $ - $ 1,208,964 The accompanying notes are an integral part of these financial statements F-3 HULUNBEIER HAILAER BEIXUE DAIRY FACTORY NOTES TO FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED DECEMBER 31, 2 1. ORGANIZATION AND BASIS OF PRESENTATION Hulunbeier
